 

Lease Agreement for Daxiang International Center



Lessor: Hangzhou Bomi Asset Management Co., Ltd (Party A)

Representative: Lu Peier   Phone: 13655811731

 

 

Lesser (Party B): CAT9 GROUP Inc. (Chongqing CAT9 Industrial Co., Ltd)

Business License/ ID number:   9150 0113 3049 1747 5Y

 

Representative: Li Feihong (Li Hong)  

Phone: 13251470028

 



According to the People's Republic of China Contract Law, People's Republic of
China City Real Estate Management Law and other relevant laws and regulations,
on the basis of equality, voluntary, consensus based, Party A and Party B
reached the following agreement regarding to property leasing matter:

1. Property location and area leased by Party B.

The property leased by Party B located in Room A-2202, Daxiang International
Center, Number 600, Minhe Road, Hangzhou City. The area is 460 square meters,
and both parties bear a half, each party hold 230 square meters.

2. The decoration and facilities of the property is in accordance with physical
objects, and Party A has finished the decoration.

3. Purpose: It is only used for office.

4. Delivery date and termination.

The leasing termination is from 2017.10.1 to 2019.12.31.



-1- 

 

 

5. Agreement about rent, deposit and property management

5.1 termination and rent

Both parties agreed the rent is calculated according to 2.2 RMB per square meter
each day. The total rent of a month is 15,390 RMB (calculated by 365 days and 12
months), and the rent of a year is 184,680 RMB. The rent of the second year will
increase 5% of the rent of the last year. The property can be used after paying
rent, and the payment method is firstly pay for 3 months, and then pay for 6
months each time, the rent for each period is as follow:

Period Date Rent Remark 1 2017.10.1—2017.12.31 46170 (3 months) 2
2018.1.1—2018.6.30 92340 (6 months) 3 2018.7.1—2018.12.31 92340 (6 months) 4
2019.1.1—2019.6.30 96950 (6 months) 5 2019.7.1—2019.12.31 96950 (6 months)

Remark: The rent shall be paid before the designated date above. And the
property will be used only after paying the rent.

5.2 The above fees are paid in accordance with the principle of use after
payment, except for the first three months, the monthly payment cycle is 6
months. The initial cost is paid in the effective date of the agreement. And
then, Party B shall pay the rent for the next period at one time to Party B 15
days after the termination of the last period. Party B must pay the rent on
time, if the rent is delayed more than 5 working days, Party A shall have the
right to terminate this contract at any time, and Party B is liable for breach
of contract.

5.3 After signing the leasing agreement with Party A, Party B shall comply with
the terms of Property Management Agreement of Gaoli International Property
Management Co., Ltd and all kinds of regulations related with its property
management service. From 2017.10.1, the day of the signature, the property
management fee will be calculated, and both parties bear a half.

5.4 From the date when Party A formally delivers the Party B to the Party B, to
the date when the contract is terminated, both parties share the cost of the
property electricity, net fee and air conditioning and each party bear a half.



-2- 

 

 

5.5 Party A will pay for the property management fee, electricity fee, air
conditioning fee and public energy expenditure before delivery to Party B, which
has nothing to do with Party B. After the delivery of the property to Party B,
the property management fee, electricity charge, air conditioning fee, public
energy expenditure and so on shall be shared by the Party A and Party B and each
party pays a half. And Party B shall pay the relevant expenses to Party A on
time.

5.6 Property management fees are shared by both parties and each party pays a
half. The matters relating to property management shall be in accordance with
the property management contract of Property Management Company .

6. Guarantee clause

Party B will pay Party A two months' property rent as on the date of signing
this contract, which will be used as the deposit of the rental property. The
total amount of the deposit is RMB 30,780 yuan. During the period of the
contract, the deposit is kept by Party A, and Party A shall have the right to
directly use this to offset margin delay in payment, and unpaid rent, unpaid
property charges and penalty of Party B, and damages and losses to Party A by.
On the expiry of the lease termination of the contract, After settlement of the
rent and expense and delivery of the property (including but not limited to the
payment of all rent and expenses and fully fulfill all the responsibilities and
obligations under this contract), if there is no situation that the deposit
shall be used for the offset margin, Party A shall return the deposit back to
Party B without interest.

If there is any circumstance happening, Party A do not need to return the
deposit, and can own the deposit:

6.1 Party B damages rental housing decoration, equipment and other facilities,
and refuses to pay for it.

6.2 Party B fails to pay the rent, property charge and other expenses more than
10 working days at the agreed time.

6.3 Party B unilaterally terminate the contract ahead of time.

7. Housing use requirements and maintenance responsibilities

7.1 During the lease period, Party B shall notify the Party A to contact with
property company to repair the damage which it found happening to the property
and its ancillary facilities, and Party A shall arrange maintenance within 10
days after receiving the notice of Party B.

7.2 During the lease period, Party B shall reasonably use and take good care of
the property and its ancillary facilities. Party B shall be responsible for the
maintenance and repair of the property and its auxiliary facilities due to
improper use or unreasonable use of Party B, resulting in damage or failure. If
Party B refuses to repair, Party A can repair it and the cost shall be borne by
Party b.



-3- 

 

 

7.3 During the lease period, Party A guarantees that the property and its
ancillary facilities are in the normal state of use. Party A shall notify Party
B 5 days prior to the inspection and maintenance of the building. Party B shall
cooperate when the property is in inspection and maintenance. Party A shall
reduce the influence on Party B's use.

7.4 Party B should obtain Party A's prior written consent if it takes another
decoration or additional facilities and equipment, and can only start to do
after get the approval of the relevant departments if it is necessary. Party B
shall be responsible for the maintenance of additional facilities attached by
Party B.

8. During lease period, Party A shall implement the following rights and
obligations:

8.1 Ask the rent according to the agreement.

8.2 Guarantee the decoration and facilities of the leased property are in
accordance with the agreement.

8.3 Deliver the leased property to Party B to use according to the agreed date.

8.4 Get the permission of Party B if Party A needs to change the leased property
of Party B.

8.5 If Party A wants to sell the rental housing to the third party, it shall
notify Party B in written in advance. Party B should be submit to exercise the
preemptive right in written within 10 working day after receiving the notice of
Party A, and sign Commercial Housing Sales Contracts with Party A within twenty
working days. If Party A sell the property to a third party, the contract should
be presented to the transferee, and ensure that Party B has the continuous and
complete lease right and related rights, or will be responsible for the loss
suffered by Party B.

9. During the leasing period, Party B shall implement the following rights and
obligations:


9.1 Party B shall pay the property rent and property management fee in time and
in full, and the relevant taxes involved in the rent shall be borne by Party B.

9.2 Party B shall use rental housing and facilities proper, shall not change and
destruct the housing structures and ancillary equipment and facilities; if it is
necessary to change, it must obtain the written consent of Party A and the
relevant departments for approval to change the use and safety, and shall not
affect the adjacent property and the costs incurred shall be borne by Party B.



-4- 

 

 

9.3 Party B shall not damage the decoration and all kinds of facilities and
equipment in the property.

9.4 Without the consent of Party A, the property shall not be leased, lent, or
exchanged by Party B, and Party B shall not change the nature of rental housing,
and shall not regard the rental housing as production, processing, and other
places to live.

9.5 If Party B shall return the property back after the termination, it shall
return the property to the party in good condition to Party A within 5 days. As
of late delivery, Party A has the right to charge a year cycle double monthly
rental housing fees; if overdue for more than 15 days, it is regarded as that
Party B gives up rental housing within the goods, and Party A shall have the
right to deal with all goods in the property.

9.6 Party B shall not use the leased property for illegal activities, and shall
not carry out activities detrimental to Party A and other owners and the
interests of the property owner, and shall not carry out activities harmful to
the building.

9.7 Party B should be responsible for the fire management of rental housing and
actively cooperate with the property management institutions to fire management
of the public part.

10. Liability for breach of contract

10.1 Party A shall pay the overdue penalty for 3‰ of the total amount of the
rent and the expenses of the property management if it does not deliver the
property on time.


10.2 Party B shall pay the liquidated damages by 3‰ of the total amount of the
rent, property management fee and so on if it delays to pay these expenses. If
did not pay the fee overdue 10 days, in addition to daily expenses according to
3‰ of the total payment, Party A has the right to terminate the contract, and
has the right to take coercive measures to ask Party B to move, and all economic
losses arising therefrom shall be borne by Party B.


10.3 The damage the decoration and facilities in the property caused by Party B
shall be paid according to their original price.


10.4 If the lease term is not full, and Party B unilaterally terminates the
contract, in addition to the nonrefundable deposit, it shall bear the liquidated
damages equal to the rent of the current period of three months.

10.5、If Party B sublet, lend, exchange the rented housing, rental properties,
and change the use of the housing, use the rental housing for the production,
processing and other places without the approval from Party A, Party A has the
right to terminate the contract, in addition to pay the deposit shall not be
refunded, should also bear the equivalent of three months of the current rent.



-5- 

 

 

Remark: A Period is showed in the sheet of the first page of the agreement, and
regard the last period of the period payable (half of a year) as a period.

11. Other matters


11.1 The lease contract will automatically expire on the date of expiration of
the agreement. If Party B needs to continue to lease, it shall submit the
requirement in writing 2 months before the expiry, and Party B has the priority
to lease under the same conditions, and shall sign the agreement 2 months before
the expiry; if Party B fails to make the written request or not to renew the
agreement 2 months before the expiration, it will be regarded as a waiver of
renewal. Party B does not renew, it shall notify Party A 3 months before the
expiry.

11.2 Party B shall abide by the relevant regulations on property management
established by the building property management institution. If it is violated,
it shall be responsible for all responsibilities and compensate to Party A in
full if there is any damage to Party A..

11.3 The losses caused by the force majeure cause the lease property and its
equipment and facilities damaged and cause the normal operation will be borne by
each party respectively.

11.4 Party A only acts as lessor and does not guarantee the legality and
profitability of Party B's operation. The legitimacy and profitability of Party
B shall be borne by itself.

11.5 Any notice issued by either party may be submitted by hand or sent to the
other party by courier service or E-mail form of China Post EMS. The date of
effective service shall be determined by the following methods:

(1) The person specially assigned to deliver it shall be deemed to be served on
the date of delivery;     (2) The courier service of China Post EMS is sent at
the following address, which is deemed to be served on the third working day
after mailing.

 

If a party changes the notice address, it shall notify the other party in
writing within ten working days from the date of change; otherwise, the notified
party shall bear the related responsibility thereof.

12. If there is any dispute in the performance of this contract, both parties
may negotiate and settle the dispute. If the consultation fails, either party
may sue the people's court at the place of the property.

13. If there is any matter not covered in this contract, both parties can
negotiate separately, the supplementary agreement shall be signed by both
parties or stamped with the contract has the same legal effect.



-6- 

 

 

14. This contract is made out of two copies, and each party holds one, and they
will be effective after signatures and seal of both parties, and after Party B
pays the rent and deposit.

 

 

 

Party A: Hangzhou Bomi Assets Management Co., Ltd Party B: Chongqing CAT9
Industrial Co., Ltd



Representative: Lu Peier Representative: Li Feihong ( Li Hong)

 



Signature date:   2017.09.23       Signature place:   Room A2202, Daxiang
International Center, Number 600, Minhe Road, Hangzh





-7- 

 

 

